DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 12-14, 30-31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleckler et al (US 20050169489 A1).

With respect to claim 1, Cleckler discloses a sensor probe comprising: 
a microphone assembly having a portion configured to receive audio signals (figs.1-3 portion #24 is a microphone for receiving audio signals; Par.[0018]); and
a nosecone (fig.3 #16) associated with the microphone assembly and configured to shield the portion of the microphone assembly from noise generated by direct impact of an airflow for a plurality of local flow angles (Par.[0016] housing #16 shields microphone #24 from wind noise), wherein the microphone assembly is positioned downstream of the nosecone (As shown in figure 3; microphone portion #24 is mounted within a “nosecone” shaped housing #16, wherein the microphone portion #24 is downstream from a tip of the housing #16.  The Examiner would like to note that a direction associated with the term “downstream” has not been established by the claim, therefor any direction may be interpreted as a “downstream” position relative to the nosecone).

With respect to claim 2, Cleckler discloses the sensor probe of claim 1, wherein the nosecone is configured to maintain an acoustic pathway for the audio signal between the portion of the microphone assembly and an external environment of the sensor probe (Par.[0016] housing #16 provides an acoustic path to an external environment via ports #18).

With respect to claim 3, Cleckler discloses the sensor probe of claim 2, wherein the nosecone defines an internal volume (fig.3 #19) and includes a plurality of slits (fig.3 #18) in fluid communication with the internal volume; the portion of the microphone assembly is arranged to be in fluid communication with the internal volume, and the plurality of slits define the acoustic pathway between the external environment and the portion of the microphone assembly (Par.[0017]).

With respect to claim 4, Cleckler discloses the sensor probe of claim 3, wherein the nosecone is configured to mitigate a transition or separation of the airflow until downstream of the plurality of slits, for the plurality of local flow angles (Par.[0017]).

With respect to claim 6, Cleckler the aircraft sensor probe of claim 2, wherein the nosecone comprises an acoustically transparent material that defines the acoustic pathway between the external environment and the portion of the microphone assembly (Par.[0017] sound may enter the housing via deformation of regions #16A, therefor the housing is acoustically transparent).

With respect to claim 8, Cleckler discloses the sensor probe of claim 1, wherein the nosecone comprises a tip configured to receive the airflow for the plurality of local flow angles, and a transition portion extending from the tip, wherein the tip and the transition portion cooperate to establish a flow transition point of the airflow for the plurality of local flow angles (Par.[0016-0017] housing #16 comprises a tip that extents into a transition portion; Par.[0007] the housing provides fluid flow for many given directions or angles of airflow).

With respect to claim 12, Cleckler discloses the sensor probe of claim 1, further comprising a microphone assembly mount (fig.5 #30,32,34,36) downstream of the nosecone and configured to mount the microphone assembly substantially perpendicular to a direction of the airflow encountered by the nosecone (Par.[0019]).

With respect to claim 13, Cleckler discloses the sensor probe of claim 12, wherein the microphone assembly mount includes an alignment feature configured to rotationally position the microphone assembly relative to a centerline of the nosecone (fig.5 shaft #30 is mounts the microphone assembly #10 along a centerline of the nose cone).

With respect to claim 14, Cleckler discloses the sensor probe of claim 12, wherein the microphone assembly mount is configured to rotationally position the microphone assembly in response to a local flow angle of the airflow (fig.5 shaft #30 is mounts the microphone assembly #10 along a centerline of the nose cone).

With respect to claim 36, Cleckler discloses the sensor probe of claim 1, wherein the sensor probe is coupled to an aircraft (Par.[0003] it is known that acoustic sensors may be mounted in windy environments such as on aircraft), wherein a forward tip of the nosecone is oriented towards a direction of flight of the aircraft (Par.[0016] wind may flow along any direction roughly perpendicular to longitudinal axis #14, thereby a tip of the nosecone #16 is oriented towards a direction of travel or head on into the wind).

With respect to claim 37, Cleckler discloses the sensor probe of claim 36, wherein the forward tip of the nosecone is configured to mitigate drag on the aircraft and a conical transition portion extending from the tip is angled to gradually part air during flight of the aircraft (Par.[0016] wind may flow along any direction roughly perpendicular to longitudinal axis #14; thereby the housing #16 comprises a conical transition portion that is angled to gradually part airflow as seen in figures 2 and 3).

With respect to claim 38, Cleckler discloses the sensor probe of claim 1, wherein the nosecone comprises a barrier material configured to attenuate unwanted signals and allow transmission of desired signals to the microphone assembly (Par.[0017] housing #16 comprises deformation regions #16A, that include a thin and pliant material  or “barrier material” for the transmission of desired signals and the attenuation of wind noise).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleckler et al (US 20050169489 A1) in view of Drever (US 4966252).

With respect to claim 10, Cleckler discloses the sensor probe of claim 1, however does not disclose expressly wherein the nosecone comprises a hydrophobic material.
Drever discloses a sensor probe (figs.1-4) comprising a nosecone (fig.1 #28,30) of a hydrophobic material (col.3 ln.19-43; housing #12,28 and 30 are made of a hydrophobic material, such as steel, aluminum, titanium or plastics).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a hydrophobic material in the nosecone of Cleckler, as performed by Drever. The motivation for doing so would have been to use a material that is comprises water repellant properties. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleckler et al (US 20050169489 A1) in view of Wehner (US 5666433).

With respect to claim 15, Cleckler discloses the sensor probe of claim 14, however does not disclose expressly further comprising an actuator configured to actively rotationally position the microphone assembly based on a detection of the local flow angle.
Wehner discloses a microphone assembly (fig.1) comprising an actuator (fig.1 #16; col.10 ln.34-40 “gimbal mount”) configured to actively rotationally position the microphone assembly based on a detection of a local flow angle (col.10 ln.34-65; “direction and range of the sound source”).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the actuator of Wehner to direct the microphone assembly of Cleckler towards a detected sound source. The motivation or doing so would have been to increase a sensitivity in a desired direction. 

Claims 19-21, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staudinger et al (US 20200393562 A1) in view of Cleckler et al (US 20050169489 A1).

With respect to claim 19, Staudinger discloses an aircraft comprising: 
one or more sensor probes (fig.3 #106) configured to detect an audio signal (Par.[0038]).
Staudinger does not disclose expressly wherein the one or more sensor probes comprise a nosecone, and a microphone positioned downstream of the nosecone configured to receive an airflow for a plurality of local flow angles and reduce noise from direct flow for the audio signal.
Cleckler discloses a microphone having a portion configured to receive audio signals (figs.1-3 portion #24 is a microphone for receiving audio signals; Par.[0018]); and a nosecone (fig.3 #16) associated with the microphone assembly and configured to shield the portion of the microphone assembly from noise generated by direct impact of an airflow for a plurality of local flow angles (Par.[0016] housing #16 shields microphone #24 from wind noise), wherein the microphone assembly is positioned downstream of the nosecone (As shown in figure 3; microphone portion #24 is mounted within a “nosecone” shaped housing #16, wherein the microphone portion #24 is downstream from a tip of the housing #16.  The Examiner would like to note that a direction associated with the term “downstream” has not been established by the claim, therefor any direction may be interpreted as a “downstream” position relative to the nosecone).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the probe assembly using the mount of figure 5 of Cleckler to the wing of the aircraft of Staudinger.  The motivation for doing so would have been to use the wind shielded microphone of Cleckler as the microphones of Staudinger. 

With respect to claim 20, Staudinger discloses the aircraft of claim 19, wherein at least one of the one or more sensor probes is positioned substantially inside the aircraft (Par.[0038] “The array of microphones 106 can be located at one or more locations on the aircraft 102, such as a wing, wingtip, tail, tail tip, nose, and/or a surface of a body (e.g., a fuselage) of the aircraft 102 (e.g., mounted above and/or below the belly of the fuselage)”).

With respect to claim 21, Staudinger discloses the aircraft of claim 19, however does not disclose expressly wherein one or more of sensor probes extend from a portion of the aircraft.
Cleckler discloses a sensor probe (fig.3) comprising a mount (fig.5 #30,32,34,36) that extends the sensor probe away from a mounted object.
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the probe assembly using the mount of figure 5 of Cleckler to the wing of the aircraft of Staudinger.  The motivation for doing so would have been to use the wind shielded microphone of Cleckler as the microphones of Staudinger. 

With respect to claim 26, Staudinger discloses the aircraft of claim 19, however does not disclose expressly wherein each sensor probe of the arrangement includes a microphone assembly having a port configured to receive the audio signals, and a nosecone associated with the microphone assembly and configured to manipulate the airflow to reduce the noise.
Cleckler discloses a sensor probe (fig.3) configured to manipulate an airflow for a plurality of local flow angles to reduce noise from direct flow for the audio signal; wherein each sensor probe of the arrangement includes a microphone assembly having an acoustic corridor (fig.3 #18) configured to receive the audio signals, and a barrier material positioned upstream of the microphone assembly and configured to attenuate unwanted signals and allow transmission of desired signals to the microphone (Par.[0017] housing #16 comprises deformation regions #16A, that include a thin and pliant material  or “barrier material” for the transmission of desired signals and the attenuation of wind noise). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the probe assembly using the mount of figure 5 of Cleckler to the wing of the aircraft of Staudinger.  The motivation for doing so would have been to use the wind shielded microphone of Cleckler as the microphones of Staudinger. 

With respect to claim 29, Staudinger discloses the aircraft of claim 26, wherein the nosecone defines an internal volume and the nosecone includes a plurality of slits (Cleckler: fig.3 #18) extending between an external environment of the sensor probe and the internal volume (Cleckler: fig.3 #19), the microphone assembly (Cleckler: fig.3 #24) is arranged within the internal volume, and the plurality of slits define an acoustic pathway between the external environment and the microphone assembly (Par.[0017]).

Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 19, the applicant argues that Cleckler does not disclose the features “a nosecone associated with the microphone assembly and configured to shield the portion of the microphone assembly from noise generated by direct impact of an airflow for a plurality of local flow angles, wherein the microphone assembly is positioned downstream of the nosecone”. The applicant states that the microphone #24 is not positioned downstream from the nosecone, but rather positioned in the middle of the housing #16 and not downstream from air flow, nor is the microphone #24 set back from the housing #16. 
	The Examiner disagrees with the Applicant arguments and maintains that Cleckler discloses a microphone #24 that is downstream from a tip or nozzle portion of the housing #16. The Applicant’s present claim language does not limit the claimed “nozzle” from the interpretation of the housing #16 of Cleckler as a nozzle.  Furthermore, the claim language does not establish a direction or position of the claimed microphone assembly and nozzle as to limit the relative positions of the sensor probe elements as being “downstream” from one another.  For instance, any relative position of the claimed microphone assembly in relation to the nozzle may be interpreted as being “downstream” due to a lack of definition of the term by the claim language.  The claim language provides no structural limitations of the microphone assembly or nozzle as to limit the direction or position of the stream of airflow. 
 	Regarding claim 10, the Examiner has provided a reference to support the rejection in light of the Official Notice, as requested by the Applicant. See: Cleckler et al (US 20050169489 A1) in view of Drever (US 4966252).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654